Citation Nr: 0606188	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  94-40 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
splenectomy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an increased rating for post operative 
herniated nucleus pulposus, L4-L5-S1 with sciatic neuritis 
(low back disability), currently evaluated as 20 percent 
disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1975 until July 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1991 
rating decision of the VA Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied an increased rating 
for postoperative residuals of herniated nucleus pulposus, 
L4-L5-S1 with sciatic neuritis.  Service connection was 
denied for an acquired psychiatric disorder and residuals of 
splenectomy.  The RO also denied a claim for a total rating 
based on unemployability due to service-connected disability.  

The veteran was scheduled for a personal hearing in December 
2003 before a Member of the Board sitting at Washington, DC, 
but failed to report.

This case was remanded by the Board in January 2004 for 
further development and has been returned for review by the 
Board.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not show that the veteran underwent an 
inservice splenectomy and she does not have a current 
diagnosed spleen disorder.  

2.  A chronic acquired psychiatric disorder was not 
manifested during active duty service or for several years 
thereafter.

3.  The veteran's claimed in-service stressors-personal 
assaults have not been corroborated by service records or 
other credible, supporting evidence.

4.  The veteran's psychiatric disorders are not due to any 
injury or disease during service.  

5.  The veteran's lumbosacral spine disability has been 
primarily manifested by pain on use with 55-90 degrees of 
flexion and minimal neurological symptomatology without 
evidence of muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in a standing 
position, severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, abnormal mobility on forced motion, 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes.

6.  The veteran has a tender scar as a result of the surgery 
to the lumbar segment of the spine.


CONCLUSIONS OF LAW

1.  A chronic disorder of the spleen was not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  A chronic acquired psychiatric disorder including PTSD 
was not incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).

3.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability is not warranted prior to September 23, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2001).

4.  Since September 23, 2002, an evaluation of 30 percent is 
warranted for a low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2001) and effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
effective September 26, 2003.

5.  A separate 10 percent rating for tender post surgical 
scarring is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, Diagnostic Code 7804 (2002 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
March 2004.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter advised the appellant what 
information and evidence was needed to substantiate the 
claims.  The letter also advised her what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, she was advised of 
the need to submit any evidence in her possession that 
pertains to the claims.  She was specifically told that it 
was her responsibility to support the claims with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case (SSOC) in 
March 2005 readjudicated each claim after the content-
compliant notice had been provided, and without "taint" 
from prior adjudications.  Therefore, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to her claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Further, the RO has scheduled the veteran for examination.  
In this case, the examination to which the veteran failed to 
report was scheduled in connection with her appeal from the 
original rating denying service connection for the 
psychiatric disorder and residuals of a splenectomy.  Based 
on her lack of response and the failed attempt to provide her 
additional examination, the Board will proceed to decide her 
appeal based on the evidence of record.  38 C.F.R. § 3.655.

In regard to her low back disability, although examination 
was also scheduled in conjunction with a claim for increase, 
in light of the veteran's medical history and numerous 
examination reports that are of record, the Board will review 
the issue on the merits.

Further, in regard to her PTSD claim, in March 2004, the RO 
requested that the veteran provide details regarding her 
inservice assault.  However she failed to respond.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., psychosis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection for splenectomy

The service medical records do not contain any complaints, 
findings or diagnoses regarding a problem with her spleen or 
evidence of a splenectomy.  In June 1978, a total 
hysterectomy with removal of left ovary and fallopian tubes 
was performed.  An appendectomy and partial omentectomy were 
also performed.  (Service connection has been granted for the 
hysterectomy and salpingo-oophorectomy.)

At the January 1991 VA psychiatric evaluation, the veteran 
reported that six years previously, during a routine physical 
examination it was discovered that she had had a splenectomy.  
She indicated that she was unaware of this until that time.  
She claimed that her spleen was removed during her inservice 
hysterectomy.  

The veteran claims to have a current disability from a 
splenectomy.  A grant of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  In this regard, 
the veteran has neither provided nor identified medical 
evidence to show that she underwent a splenectomy or any 
related current diagnosis of the claimed disorder.  The 
record does not support a conclusion that the veteran has a 
current disability from a splenectomy, that is, an impairment 
in earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  As referred to 
above, the Board has attempted to have the veteran examined 
in order to determine if she had a splenectomy but she failed 
to report for the examination.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

Finally, the medical evidence of record does not include any 
medical statements or opinions that relate any disorder of 
the spleen to military service.  The only evidence of record 
that suggests the existence of and/or a causal relationship 
between the veteran's claimed disability and service, is the 
veteran's statements.  However, as noted, her lay assertions 
are of little probative value and do not serve to establish 
service connection.  See Espiritu.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for the residuals of a 
splenectomy.

Factual background for the claim for service connection for a 
chronic acquired psychiatric disorder 

Service medical records relate that in July 1983, she was 
referred to the psychology clinic.  It was noted that the 
veteran had been increasingly disgruntled with the treatment 
of her chronic low back pain since back surgery.  Due to the 
continuance of pain she was angry with subordinates.  She 
desired a Medical Board.  She reported a history of a 
tumultuous childhood with an abusive father.  She also 
disclosed that she had lived in a foster home.  On 
examination, there was no evidence of psychosis or disabling 
neurosis.  Cognitive functions were intact.  Her judgment and 
insight were unimpaired.  The diagnosis was psychological 
factors effecting physical illness with chronic low back pain 
with histrionic features and rule out iatrogenic chemical 
dependency with pain medication and alcohol.  The examiner 
commented that the veteran was responsible for her actions.  
Her pattern of behavior was likely to continue.  No 
psychiatric contraindication to any administrative action was 
contemplated.  She was offered relaxation training and it was 
recommended that she be referred to alcohol counselor.   

Within two months of service discharge, a psychiatric 
examination was conducted in August 1984.  The physician 
failed to find a psychiatric disability.  The diagnosis was 
"without mental disorder."  

Based on inservice surgery and post service VA examination, 
service connection was granted for the residuals of a 
hysterectomy in the January 1985 rating action.  

In October 1990, the RO received the veteran's claim for a 
psychiatric disorder secondary to her hysterectomy.  

A December 1990 VA outpatient record show that she sought 
treatment for dysthymia.  Further evaluation was conducted in 
January 1991.  It was noted that the veteran's chief concern 
regarded a nervous condition secondary to her hysterectomy.  
She reported her social, service, and medical histories.  She 
disclosed that her first contact with a psychiatrist was 2 
months previously.  The physician prescribed Imipramine.  She 
reported that she had an hysterectomy and 2 months later was 
divorced and lost her home.  She stated that subsequent to 
service discharge she had nervous breakdowns and began to 
drink heavily while taking psychiatric medication.  She had 
attempted suicide on occasion by drug overdoses from 1985 to 
1986.  She reported a history of physical abuse including 
being raped by her foster-father at the age of 9.  

In reporting the diagnostic assessment, the examiner 
commented that diagnostically, her symptoms appeared to meet 
the diagnostic criteria for PTSD.  The examiner stated:

Remarkable is the earlier rape experience 
which probably is the underlying trauma 
and this may subsequently have been 
accentuated possibly with later events 
surrounding the hysterectomy and the 
interaction with male doctors.

The examiner noted that there was also a possibility of a 
personality disorder.  Further, it was also noted that there 
was a high probability of an Axis I diagnosis of major 
depression.  The physician added that 

[C]ertainly the events probably have been 
intensified by her probable emotional 
reactions to her hysterectomy, but there 
are also probable aspects where hormonal 
aspects such as estrogens could be 
involved maybe related to her general 
gynecological state....  

Since then the veteran has been receiving VA psychiatric care 
for variously diagnosed psychiatric disorders including 
depression, depression with anxiety, dysthymia, dysthymic 
disorder with anxiety, panic disorder without agoraphobia, 
borderline personality disorder, adjustment disorder, bipolar 
disorder II, history of polysubstance abuse, borderline 
personality, and bipolar affective disorder, mixed with 
psychosis, in remission.  

In July 1999, a VA examiner, Dr. L. L. V., reviewed the 
veteran's medical records.  The physician was unable to 
locate the August 1984 VA psychiatric evaluation and stated 
that without reviewing the evaluation a diagnosis could not 
be provided concerning a psychiatric disorder.    

A VA psychiatric examination was conducted in August 2000.  
The diagnosis was bipolar disorder II with recurrent episodes 
of depression, history of polysubstance abuse, and borderline 
personality disorder.  However, this examiner did not comment 
on the etiology of her psychiatric disorders.  

In March 2002, Dr. L. L. V. noted that he was still unable to 
locate the 1984 VA psychiatric consultation report.  However, 
he noted that with the information at hand would suggest that 
the veteran's psychiatric disorder was unrelated to military 
service.  

In March 2003, Dr. L. L. V. again reviewed the veteran's 
claims file.  He also disclosed that he reviewed the August 
1984 psychiatric report.  He concluded that the that there 
was no evidence that the veteran's bipolar disorder was 
present during service and her current psychiatric disorder 
did not have its origin in military service.  

Service connection for a chronic acquired psychiatric 
disorder other than PTSD

As noted from above, besides PTSD, the veteran has received 
various psychiatric diagnoses including depression, 
depression with anxiety, dysthymia, dysthymic disorder with 
anxiety, panic disorder without agoraphobia, borderline 
personality disorder, adjustment disorder, bipolar disorder 
II, history of polysubstance abuse, borderline personality, 
and bipolar affective disorder, mixed with psychosis, in 
remission.  

Initially, the Board notes that while the service medical 
records show that the veteran complained of nervousness, a 
definitive diagnosis of a psychiatric disability was not 
given.  As pointed out by the inservice examiner there was no 
evidence of a psychosis or disabling neurosis.  Further, at 
the VA examination conducted immediately subsequent to her 
service discharge in August 1984, the examiner specifically 
noted the veteran did not have a psychiatric disorder.   

Still further, there is a significant period of time 
subsequent to service discharge before a definitive diagnosis 
regarding a psychiatric disorder is reported.  In fact, the 
earliest evidence documenting a diagnosis of dysthymia 
consists of VA outpatient records dated in 1990, which is 
more than 5 years after service discharge.  This is 
significant in that there was an extended period of time 
between service discharge and the showing of the claimed 
disabilities.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Moreover, the Board observes that there is no competent 
(i.e., medical) evidence to support her theory that these 
psychiatric disorders are related to service or otherwise had 
their origin during the appellant's period of active military 
service.  The only medical opinion on this point indicates 
that there is no nexus or relationship.  

The veteran also claims that her psychiatric disorder is 
secondary to her service-connected gynecological disorder.  
The Board noted that the VA examiner in 1990 related that her 
underlying trauma from her pre service rape could have 
"possibly" been accentuated by the events surrounding her 
hysterectomy.  However, this opinion was expressly stated in 
speculative terms (i.e., it is "possible").  It is a basic 
principle in the adjudication of service connection claims 
that a finding of service connection may not be based on 
resorting to speculation or remote possibility.  See 38 
C.F.R. § 3.102.  The Court has held that when, as here, a 
medical professional is unable to provide a more definitive 
causal connection than this, the opinion is not supportive of 
the claim.  See Perman v. Brown, 5 Vet. App. 237 (1993).  
This is true even though the opinion does not have to be 
absolutely definitive, one way or the other, in the ultimate 
conclusion.  See Lee v. Brown, 10 Vet. App. 336 (1997).  
Viewed in its full context, the Board finds that the 
examiner's opinion does not goes beyond mere cautious 
language and is entirely inconclusive as to whether the 
veteran's current psychiatric disorders are related to her 
hysterectomy.  Id.  There must be another VA psychiatric 
examination that considers all of the relevant evidence in 
the veteran's claims folder, including the above statements, 
and renders a more objective, definitive conclusion as to 
whether her current psychiatric disorder is related to her 
military service.  However, as pointed out, she failed to 
report to VA examination.

In regards to the diagnosed polysubstance abuse and 
personality disorders, pursuant to 38 C.F.R. § 3.303(c) 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  Furthermore, substance 
abuse is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); 38 U.S.C.A. 
§§ 105(a), 1110, 1131.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection for a chronic acquired psychiatric disorder other 
than PTSD.

Service connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, evidence of in-service stressors, 
and the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as evidence of the 
claimed in-service combat stressor.

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the veteran's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).

Initially, the Board notes that a VA examiner in December 
1990 indicated that the veteran appeared to meet the 
diagnostic criteria for PTSD.  

However, the claim must be denied in the absence of the other 
essential criteria for establishing service connection for 
PTSD, that is, credible evidence that the claimed in-service 
stressors actually occurred and a nexus that links her PTSD 
to military service.

The veteran contends that she has PTSD as the result of 
unwanted sexual contact.  In the veteran's particular 
situation, the alleged sexual assault went unreported.  The 
record does not show that she made a formal complaint.  
Further, a review of her inservice psychiatric consultation 
report does not show that she reported an assault.  Moreover, 
she has not provided any specifics of her assault therefore, 
her allegations are unsubstantiated and without 
corroboration.  

Still further, she has not provided a medical opinion that 
provides a nexus between her PTSD and military.  In fact the 
only opinion regarding her PTSD indicates that her PTSD 
resulted from the sexual assaults that occurred prior to her 
entry into service.  

In view of the foregoing, the Board determines that the 
veteran's service records do not corroborate her claimed in- 
service stressors-personal assaults.  Further, although the 
veteran was notified of the revised regulation as to 
alternative means of establishing the occurrence of stressors 
based on personal assault, and was sent the appropriate 
questionnaire in March 2004, she did not respond.

Hence, the criteria for service connection for PTSD are not 
met, and the claim for service connection must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the veteran's claim simply is not supported by credible 
evidence, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Factual background for an increased rating

Service medical records show that the veteran underwent 
laminectomy at the L4-L5 level in April 1982.  

Based on inservice surgery and post service VA examination 
service connection was granted for the low back disability in 
a January 1985 rating action.  A 40 percent evaluation was 
assigned, effective June 9, 1984.  In July 1989, the 
disability rating for the low back disability was reduced to 
20 percent, effective from October 1, 1989.  

In October 1990, the RO received the veteran's claim for an 
increased rating.  

VA examination was conducted in July 1991.  There was a 7-
centimeter (cm.) scar at the lumbar area.  The scar was 
tender to palpation.  There was also tenderness to palpation 
of the left paraspinal muscle of the lumbosacral spine.  
There was no muscle spasm.  The range of motion was forward 
flexion at 90 degrees, backwards extension at 30 degrees, 
right lateral flexion was 35 degrees and left lateral flexion 
was 30 degrees, rotation to the right was 30 degrees and 25 
degrees to the left.  Deep tendon reflexes were +2 for both 
knees; +2 for the right ankle and +1 for the left ankle.  
Straight leg rasing revealed discomfort on the left at 80 
degrees on the left and negative on the right.  There were 
complaints of numbness on the left lateral aspect of the low 
leg.  The diagnosis was residual laminectomy for herniated 
nucleus pulposus L4-L5 with left sciatic neuritis with 
chronic low back pain.  

A VA examination was conducted in October 1993.  There was a 
well-healed 2.5-inch tender surgical scar over the 
lumbosacral process.  There was localized tenderness over the 
lumbosacral paraspinal muscle on the left and mildly on the 
right with some muscle tightness.  The painless active range 
of motion was 0-70 degrees of forward flexion, 0-25 degrees 
in backward extension, and 0-25 degrees, in lateral motion to 
the left and right.  There was questionable diffuse muscle 
wasting in the left lower extremity.  Group muscle strength 
in the left lower extremity was 4-4 and 5-5 in the right 
lower extremity.  It was slightly weaker in the distal 
muscles.  Deep tendon reflexes were slightly increased in the 
left knee jerk, otherwise 2+ in the right knee and both ankle 
jerks.  Sensation to pinprick stimuli was slightly diminished 
throughout the left lower extremity.  Straight leg raising 
was negative on the right with low back pain at 55 degrees in 
the left.  An X-ray revealed possible degenerative disc 
disease and mild degenerative osteoarthritis of the 
lumbosacral spine.  The diagnosis was residual traumatic 
lumbar laminectomy for herniated nucleus pulposus and chronic 
low back pain, and traumatic lumbar spondylosis.

On VA examination in November 1993, there was decreased range 
of motion on lateral bending and extension of the spine.  
Deep tendon reflexes were equal on both sides.  There was 
slight decrease in strength of the left lower extremity, 
quadriceps, and gastrocnemius.  The examiner noted that this 
could be a result of pain.  There was slight decrease in 
sensation to pinprick on the lateral aspect of the left 
thigh, calf area, and foot.  There was no foot drop.  There 
was tenderness to palpation from T7 to L5.  There was 
tenderness over both sacroiliac areas.  Computerized 
tomography (CT) scan of the lumbar spine showed minimal 
degenerative osteoarthritis distally of the apophyseal 
joints, bilaterally.  There was no disc herniation.  

A November 1993 VA neurologic examination was normal except 
for decreased pinprick sensation in the lateral aspect of the 
left leg.  The reflexes were intact.  The examiner commented 
that the veteran had musculoskeletal pain and a sensory loss 
compatible with residuals of a left S1 radiculopathy.  

A VA peripheral nerve examination was conducted in May 1996.  
She reported low back pain and stiffness exacerbated by 
weather changes.  She was limited in functional activity such 
as repeated bending, sudden turning, pulling of the trunk, in 
ambulation, and while driving.  She worked in a word 
processing department where she had to pick up small things, 
walk, and sit.  She wore a back brace.  

Examination of the spine revealed slight spinal deviation 
with convexity to the right side.  There was a well-healed 
2 3/4 inch tender scar.  There was negative sciatic notch 
tenderness.  The painless active range of motion was 0-55 
degrees (with difficulty and pain on straightening) and 0-15 
degrees of backward extension and of lateral flexion, 
bilaterally.  Group muscle strength in both lower extremities 
was 5/5 in grade of strength in the right lower extremity and 
4/5 in grade of strength in the left lower extremity.  It was 
weaker distally.  On examination of deep tendon reflexes, 
there was increased left knee jerk and a slight increase in 
left ankle jerk.  The right side was within normal limits.  
Sensation to pinprick was diminished in the left lower 
extremity.  Straight leg raising elicited low back pain at 50 
degrees on the right side and was positive on the left side.  
An X-ray report indicated that there was no interval change 
in the appearance of the lumbosacral spine.  There was 
possible minimal narrowing at the L4-L5 intervertebral disk 
space that could not be entirely excluded.  

VA examination in August 2000 showed mild spinal deviation to 
the right.  This interfered with bending.  There was a 7-cm. 
midline tender healed scar.  There was no sciatic notch 
tenderness.  Painless active range of motion was forward 
flexion 0-55 degrees, extension backward 0-50 degrees, 
lateral flexion 0-20 degrees, bilaterally, and rotation was 
0-30, bilaterally.  Strength in the lower extremity was 
normal on the right side and good on the left side.  The deep 
tendon reflexes were hyperactive in both knees, +2 in the 
right ankle, and +1 in the left ankle.  The sensory 
examination showed decreased pinprick in the lateral aspect 
of the left leg.  On straight leg raising there was back and 
hamstring tightness with increased back pain at 70 degrees on 
the left side.  The diagnoses were laminectomy of the 
lumbosacral spine for herniated disc that resulted in 
musculoskeletal pain and degenerative spurring of the lumbar 
spine and residual left L5-S1 radiculopathy, chronic.  

VA neurological examination in August 2000 noted decreased 
pinprick in the L5 distribution in the legs, bilaterally.  
Reflexes in the legs were 3 1/2 +, bilaterally.  The strength 
was 5/5 on motor examination.  A CT scan suggested 
paracentral disk herniation at L5-S1, possibly impinging on 
the left S1 nerve root.  There was mild disc disease at L3-L4 
and L4-L5.  

A VA examination was conducted in January 2003.  There was a 
6-cm. scar.  There was an apparent increase in lumbar 
lordosis.  Painless active range of motion of the lumbosacral 
spine was as follows: forward flexion was 0-60 degrees; 
extension backwards was 0-15 degrees; right flexion was 0-20 
degrees; left flexion was 0-18 degrees; and rotation to the 
left and right was 0-30 degrees.  There were +3 deep tendon 
reflexes in both knees and ankles.  There was apparent normal 
strength in the lower extremities.  There was decreased 
pinprick in the L5 distribution in the left lower extremity.  
There was no weakness of either extensor hallucis longus 
muscle or in ankle dorsiflexion.  Straight leg raising 
produced back discomfort at 80 degrees, bilaterally.  The 
examiner noted that the December 2002 magnetic resonance 
imaging (MRI) showed normal alignment of the lumbosacral 
spine.  The spinal canal was normal in caliber.  Changes from 
the L4-L5 laminectomy were noted with epidural fibrosis at L4 
and S1 nerve roots.  There was no significant central canal 
or neural foraminal stenosis.  

VA outpatient records dated between 1989 and 2003, show that 
the veteran received physical therapy for her low back 
disability.  In December 1989, it was noted that she strained 
her back while working at a pizza chain.  There was 
tenderness in the left lumbar paraspinal muscles with no 
spasm.  A January 2003 consultation report shows that the 
veteran complained of neck and back pain.  She reported that 
she did not have shooting pain.  There was tenderness to 
palpation in the midline, and in the paraspinal muscles of 
the low back.  On neurological examination, deep tendon 
reflexes were 2+ in the lower extremities.  Sensation was 
mildly decreased to pinprick, vibration, and temperature in 
the right leg.  Straight leg raising was negative, 
bilaterally.   The examiner commented that it was suspected 
that most of her symptoms were musculoskeletal or myofascial 
in nature rather than neurological.  

Pursuant to a remand VA examinations were scheduled however 
the veteran failed to report.  

Analysis for an increased evaluation for low back disability 
under the old law

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Considering the old law, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

The Board notes that the Court held that when a diagnostic 
code provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

In considering the limitation of motion and pain during this 
period, the veteran reported multiple complaints including 
constant pain.  Moreover, the medical records for this period 
of time show that the veteran's lumbar spine motion varied 
from 55 to 90 degrees of flexion.  However, the evidence 
concerning the level of the veteran's back disability does 
not support the assignment of a higher disability evaluation.  
The reported findings approximate no more than moderate 
limitation of motion.  Further, the pain on use of her back 
which the veteran described to examiners was, the Board 
finds, adequately and appropriately compensated at the 20 
percent level and did not warrant an evaluation in excess of 
20 percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  
The complaints and findings recorded during this period are 
consistent with not more than moderate limitation of motion.

The Board considered whether the veteran should be granted a 
rating in excess of 20 percent under the old regulations that 
relate to intervertebral disc syndrome.  An evaluation in 
excess of 20 percent for the veteran's service connected back 
disability under Diagnostic Code  5293 was not warranted 
because severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was not demonstrated at the 
VA examinations by the reported objective findings.  The 
findings, to include neurological, sensory and deep tendon 
reflex findings, do not show severe intervertebral disc 
syndrome, nor is severe intervertebral disc syndrome shown by 
the other findings of record.  The veteran's symptomatology 
was usually described as mild.  

The disability might alternatively be assigned an evaluation 
in excess of 20 percent using the criteria of Diagnostic Code 
5295 for lumbosacral strain.  However, there is no evidence 
that the veteran's low back disability is severe.  There is 
no medical evidence of listing of the whole spine to the 
opposite side with positive Goldthwaite's sign or loss of 
lateral motion or abnormal mobility with forced motion.  
There was no evidence of listing of the spine upon VA 
examinations.  There is no evidence of marked limitation of 
forward bending.  The veteran has normal lateral motion.  
Consequently, the Board finds that a disability evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5295.

Higher evaluations might alternatively be established using 
other diagnostic criteria, including Diagnostic Code 5285 for 
vertebral fracture and Diagnostic Codes 5286 and 5289 for 
lumbar ankylosis. See 38 C.F.R. § 4.71a.  However, the record 
does not reveal the appellant's lumbar spine disability is 
manifested by vertebral fracture or ankylosis.

Analysis for an increased evaluation for low back disability 
under the new law

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation were zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 10 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; an evaluation of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent required intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6  
weeks during the past 12 months; and an evaluation of 60  
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  Diagnostic Code 8520.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id. Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis, which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.  Further, Diagnostic Code 
8620 refers to neuritis of the sciatic nerve and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

In regard to the new regulations, the Board does not find 
that the veteran's low back disability exceeds the 20 percent 
when rated under the new Diagnostic Code 5237.  A 40 percent 
rating requires limitation of forward flexion of the 
thoracolumbar to 30 degrees or ankylosis.  The veteran's 
forward flexion during this time period varied from 55 to 90 
degrees.  At the most recent VA examination flexion of the 
lumbar segment of the spine was 60 degrees.  Under the new 
law this would be commensurate with a 10 percent rating.  So 
entitlement to an evaluation in excess of 20 percent for her 
lumbosacral spine disability under Diagnostic Code 5237 is 
not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period, and so her back disability may not be evaluated 
on the duration of incapacitating episodes.  

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 20 percent if 
evaluated separately on her neurologic and orthopedic 
symptoms, as allowed under Diagnostic Code 5243.  The Board 
notes that VA outpatient record in January 2003 noted 
decreased sensation in the right leg.  At the VA examination 
in January 2003, there was decreased sensation to pinprick in 
the left lower extremity.  The Board considers this as 
evidence of the neurological impairment.  The veteran's 
neurological impairment has been described as mild.  While 
there is evidence of mild sensory deficits, there are no 
consistent organic changes reported such as muscle weakness, 
muscular atrophy or trophic changes involving the lower 
extremities.  As such, the Board finds that the veteran's 
neurologic manifestations would be compatible with a 10 
percent evaluation for each lower extremity.  A 10 percent 
evaluation for the each lower extremity, together with a 10 
percent evaluation for orthopedic symptoms, based on 
limitation of motion, combined under 38 C.F.R. § 4.25, would 
result in an evaluation of 30 percent under Diagnostic Code 
5243.  Therefore, a 30 percent evaluation is warranted with 
the effective date of the new regulations that pertain to 
intervetebral syndrome.  A higher evaluation would require 
increased neurological symptoms or increased limitation of 
motion.  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  As noted above, the 
schedule of ratings provides a 10 percent rating for 
unstable, tender or painful superficial scars or if there is 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805.  

On several VA examinations, the surgical scar was described 
as tender.  Since the tender scar is a separate and distinct 
manifestation, it may be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the scar is 
reportedly tender on objective demonstration, warranting a 10 
percent rating under Code 7804.  Besides tenderness, the 
veteran has not reported any other complaints regarding any 
scarring and the record does not show that the scarring is 
productive of any significant functional impairment, nor 
otherwise disabling.  As the scarring has not been shown to 
result in functional limitation of the lumbar section of the 
spine, a higher rating is not warranted.  


ORDER

Entitlement to service connection for residuals of 
splenectomy is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to an evaluation in excess of 20 percent for a 
low back disability prior to September 23, 2002, is denied.  

Since September 23, 2002, an evaluation of 30 percent is 
granted for a low back disability, subject to controlling 
regulations governing the payment of monetary benefits.

A separate 10 percent rating is granted for tender post 
surgical scarring, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

In light of the grant of the 30 percent disability for the 
low back disability and the grant of a separate 10 percent 
rating for the surgical scar, the veteran now has a single 
disability that is 40 percent disabling (as these 
disabilities are of a common etiology).  See 38 C.F.R. 
§ 4.16.  The veteran's service-connected disabilities include 
hysterectomy, rated as 30 percent disabling; post operative 
herniated nucleus pulposus, L4-L5-S1 with sciatic neuritis, 
rated as 30 percent disabling; incontinence associated with 
hysterectomy, rated as 20 percent disabling; left salpingo-
oophorectomy with right salpingectomy, rated as 10 percent 
disabling; surgical scar, rated as 10 percent disabling; and 
recurrent urinary tract infection, rated as 0 percent 
disabling that now represent a combined rating of 70 percent.  
See 38 C.F.R. § 4.25.  Therefore, the issue of a TDIU must be 
reconsidered.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

The RO should readjudicate the veteran's 
claim for a TDIU.  If this benefit 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


